Citation Nr: 1143577	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1986 to June 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appellant's claim is now in the jurisdiction of the RO in Oakland, California.  

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

This duty includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, such as a private clinician.  Such reasonable efforts will generally consist of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).

The appellant, however, has an obligation to provide VA with enough information to identify and locate existing records, including the approximate time frame covered by the records, the condition treated, and the custodian or agency holding the records.  Additionally, the appellant must authorize the release of these records in a form acceptable to the custodian.  See 38 C.F.R. § 3.159(c)(2),(3) (2011); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Ultimately, it is a claimant's responsibility to support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2002). 

A review of the record indicates that the appellant has made several references to outstanding private clinical records relevant to his claim, including records of chiropractic and neurological care from unspecified providers.  The appellant is advised that if he wishes VA's assistance in obtaining those records, he must provide the RO with the necessary information and authorization.  

VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that he suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the third prong discussed above, which requires that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a "low threshold," one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons discussed below, the Board finds that VA medical examinations are necessary with respect to both of the appellant's claims.  This is consistent with the arguments of the appellant's representative, who requested a remand of this matter for the purposes of obtaining a VA medical examination in connection with the appellant's claims.  See October 2011 Informal Hearing Presentation.  

Low back disability

The appellant seeks service connection for a low back disability.  He contends that he developed low back pain and functional loss during active duty and states that his symptoms have continued since that time, requiring chiropractic care.  

The appellant's service treatment records confirm that in September 2003, he sought treatment for severe low back pain after sustaining an injury during physical activity.  Examination showed normal range of motion with no neurological abnormalities.  The assessment was low back pain.  Chiropractic treatment was recommended.  

Subsequent service treatment records show that during a physical examination in March 2005, the appellant reported frequent back pain.  A problem list in April 2005 included diagnoses of lumbar sprain and lumbago.  

At his May 2006 military retirement medical examination, the appellant reported a history of recurrent back pain and lumbago.  The examiner noted that the appellant's low back pain was status post jumping and parachuting.  No findings regarding the appellant's spine were recorded by the examiner.  

The post-service record on appeal includes the appellant's statements of continuing low back symptomatology requiring chiropractic care.  

Despite the evidence delineated above, the appellant has not yet been afforded a VA medical examination for the purpose of addressing the nature and etiology of his current low back disability.  Given the evidence discussed above, such an examination is necessary.  

Head injury

The appellant also seeks service connection for residuals of a traumatic brain injury.  He reports that he sustained several significant head injuries in service and continues to experience various residuals, including neurological complaints.  

The appellant's service treatment records note a history of a March 2002 period of private hospitalization in Mexico City for treatment of lacerations to the head and arm requiring 65 stitches.  Also noted was a subsequent period of private hospitalization in March 2002 in Mexico City for treatment of blunt trauma to the head.  Records from these periods of hospitalization are not of record.  

The appellant's service treatment records also show that in April 2002, the appellant's spouse called the military clinic to report that the appellant had had two major blows to his head in the past month, most recently earlier that month when he hit his head during a parachute landing.  After he experienced severe headaches with cardiovascular activity or exercise, he sought emergency treatment, apparently at a private facility, and reported that a CT scan and X-ray studies were negative.  The appellant was advised to obtain copies of these records for inclusion in his military file, but it does not appear that he did so.  

At his May 2006 military retirement medical examination, the appellant reported a history of a head injury with memory loss and amnesia, as well as frequent or severe headaches, dizziness or fainting spells, a concussion or periods of unconsciousness, and other neurological problems.  The examiner noted a history of severe head trauma from an airborne operation in Honduras.  It was also noted that the appellant had been seen in the emergency room in Mexico City in 2004 for severe headaches which had since resolved.  

The post-service record on appeal includes the appellant's reports of continued neurologic symptomatology as well as private medical records suggesting that the appellant may exhibit decreased brain activity consistent with a history of severe head injury.  See e.g. Physicians Summary of August 29, 2009.  

Again, despite the evidence of record, the appellant has not yet been afforded a VA medical examination for the purpose of addressing the nature and etiology of any current residuals of his in-service head injuries.  Given the evidence discussed above, such an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and request that he specifically identify all clinicians from whom he received treatment for his low back disability and residuals of a traumatic brain injury.  After obtaining the necessary authorizations, the RO should contact these treatment providers and request copies of treatment records pertaining to the appellant. 

2.  The appellant should be afforded a VA medical examination by a clinician with appropriate qualifications in the evaluation of traumatic brain injury for the purpose of identifying the nature of any residuals of his documented in-service head injuries.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should identify all pertinent cognitive, emotional, or physical symptoms, including:  memory, attention, concentration, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or unconsciousness, and provide an opinion whether any symptoms identified are at least as likely as not causally related to the appellant's in-service head injuries.  The examiner must provide a rationale for the opinions expressed.  

3.  The appellant should also be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether any current low back disability identified on examination is causally related to the appellant's active service or any incident therein.  

4.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


